18-01794-scc         Doc 46       Filed 11/20/19 Entered 11/20/19 16:57:30             Main Document
                                               Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------- x
In re                                                           :
                                                                :   Chapter 11
CHOXI.COM, INC.,                                                :
                                                                :   Case No. 16-13131-SCC
                                            Debtor.             :
                                                                :
--------------------------------------------------------------- x
TRACY KLESTADT, in his capacity as Plan                         :
Administrator of the estate of Choxi.com, Inc.,                 :
                                                                :
                                      Plaintiff,                :
                                                                :
                  -against-                                     :
                                                                :   Adv. No. 18-01794-SCC
DEEPAK AGARWAL, et al.,                                         :
                                                                :
                                       Defendants.              :
                                                                :
                                                                :
                                                                :
--------------------------------------------------------------- x

                   NOTICE OF MOTION FOR AN ORDER
      PERMITTING ALTERNATE SERVICE ON DEFENDANT IFTIKAR AHMED

         PLEASE TAKE NOTICE that upon the Declaration of Elizabeth C. Viele, dated

November 20, 2019, the Affidavit of Kabir Hathi, dated November 13, 2019, and the concurrently

filed Memorandum of Law, as well as the prior pleadings and proceedings in this action, plaintiff

Tracy Klestadt, in his capacity as Plan Administrator of the estate of Choxi.com, Inc. (“Plaintiff”),

by and through his undersigned attorneys, shall move this Court, before the Honorable Shelley C.

Chapman at the United States Bankruptcy Courthouse located at One Bowling Green, New York,

New York 10004, Courtroom 623, pursuant to Bankruptcy Rule of Procedure 7004 and Federal

Rule of Civil Procedure 4 for an Order permitting Plaintiff to effectuate service on defendant Iftikar
18-01794-scc     Doc 46    Filed 11/20/19 Entered 11/20/19 16:57:30          Main Document
                                        Pg 2 of 2



Ahmed (“Ahmed”) via his email address (iftyahmed@icloud.com), and any such further relief that

the Court deems appropriate.


Dated: November 20, 2019
       New York, New York


                                           FOX ROTHSCHILD LLP

                                    By:    S/ Elizabeth C. Viele
                                           William H. Stassen, Esq. (admitted pro hac vice)
                                           Dana S. Katz, Esq.
                                           Elizabeth C. Viele, Esq.
                                           101 Park Avenue, 17th Floor
                                           New York, New York 10178
                                           (212) 878-7900
                                           wstassen@foxrothschild.com
                                           dkatz@foxrothschild.com
                                           eviele@foxrothschild.com

                                           Counsel to Tracy K. Klestadt, Plan Administrator of
                                           the bankruptcy estate of Choxi.com, Inc.




                                              2
